          Case 2:21-cr-00103-GMN-NJK Document 27
                                              26 Filed 08/13/21 Page 1 of 4




 1 JOEL M. MANN, CHARTERED
   JOEL M. MANN, ESQ.
 2 Nevada State Bar No. 008174
 3 601 South 7th Street
   Las Vegas, Nevada 89101
 4 (702) 474-6266
   joel@legalmann.com
 5 Attorney for EDUARDO DIAZ-MARTINEZ
 6
 7                             UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
                                                   ***
10
     UNITED STATES OF AMERICA,                    )
11                                                )
12                         Plaintiff,             )       2:21-cr-00103-GMN-NJK-1
                                                  )
13 vs.                                            )       EMERGENCY STIPULATION
                                                  )       TO HAVE DEFENDANT’S BOND
14 EDUARDO DIAZ-MARTINEZ                          )       REVOKED
15                                                )
                           Defendant,             )
16                                                )
17
18          IT IS HEREBY STIPULATED AND AGREED, by and between JOEL M. MANN

19 attorney for Defendant, EDWARD VERONDA, Assistant United States Attorney, attorney for
20 Plaintiff, UNITED STATES OF AMERICA, that the Court’s Order issued on May 24, 2021,
21
     releasing the Defendant from Detention, at the request of the Defendant be voluntarily revoked
22
     and remand the Defendant back into the custody of the United States Marshal pending the
23
24 outcome of the above-entitled case.
25          This Stipulation is entered into for the following reasons:
26          1. Client is currently on pre-trial release with conditions, based on this Court’s May 24,
27
                2021, Order.
28


                                                  1
       Case 2:21-cr-00103-GMN-NJK Document 27
                                           26 Filed 08/13/21 Page 2 of 4




1        2. That Defendant, Eduardo Diaz-Martinez, contacted defense counsel and requested
2           that he voluntarily be remanded into custody.
3
         3. That Defendant, Eduardo Diaz-Martinez, will turn himself into the United States
4
            Marshal on Monday, August 16, 2021 at 11:00 a.m.
5
6        This request is stipulated and agreed to by both parties involved.

7        DATED this 13th       day of    AUGUST              , 2021.
 8 By: /S/ Joel Mann                                   By: /S/ Edward Veronda
 9 JOEL MANN, ESQ.                                     EDWARD VERONDA, ESQ.
   Counsel for EDUARDO DIAZ-MARTINEZ                   Assistant U.S. Attorney
10 601 South 7th Street                                333 Las Vegas Blvd., #5000
   Las Vegas, Nevada 89101                             Las Vegas, Nevada 89101
11 Attorney for Defendant                              Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
          Case 2:21-cr-00103-GMN-NJK Document 27
                                              26 Filed 08/13/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
                                                     ***
 4
     UNITED STATES OF AMERICA,                      )
 5                                                  )
 6                            Plaintiff,            )      2:21-cr-00103-GMN-NJK-1
                                                    )
 7 vs.                                              )      EMERGENCY STIPULATION AND
                                                    )      ORDER TO HAVE DEFENDANT’S
 8 EDUARDO DIAZ-MARTINEZ                            )      BOND REVOKED
 9                                                  )
                              Defendant,            )
10                                                  )
11                                          FINDINGS OF FACT
12
     Based on the pending Stipulation of counsel and good cause appearing therefore, the Court
13
     finds that:
14
15           1. Client is currently on pre-trial release with conditions, based on this Court’s May 24,

16                 2021, Order.
17           2. That Defendant, Eduardo Diaz-Martinez, contacted defense counsel and requested
18
                   that he voluntarily be remanded into custody.
19
             3. That Defendant, Eduardo Diaz-Martinez, will turn himself into the United States
20
21                 Marshal on Monday, August 16, 2021 at 11:00 a.m.

22                                                ORDER
23           IT IS THEREFORE ORDERED that this Court’s May 24, 2021, Order granting the
24
     Defendant’s pre-trial release is voluntarily revoked, and the Defendant is ordered to the custody
25
     of the United States Marshal pending the outcome of the above-entitled matter.
26
27 ///
28 ///


                                                    3
          Case 2:21-cr-00103-GMN-NJK Document 27
                                              26 Filed 08/13/21 Page 4 of 4




1           IT IS FURTHER ORDERED the Defendant, Eduardo Martinez-Diaz, voluntarily turn
2 himself into the United States Marshal on August 16, 2021, at 11:00 a.m.
3
            IT IS FURTHER ORDERED that the Defendant, Eduard Martinez-Diaz, will remain
4
     in the custody of the United States Marshal until the resolution of the above-entitled matter.
5
                               13
6           DATED this                  day of August, 2021.

7
8
9                                                  ______________________________
                                                   Gloria M. Navarro, District Judge
10                                                 United States District Court

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   4
